Dismissed and Memorandum Opinion filed September 20, 2007







Dismissed
and Memorandum Opinion filed September 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00689-CR
____________
 
RAY NEAL GICKER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
183rd District Court
Harris County, Texas
Trial Court Cause No. 1124647
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of burglary of a habitation with intent to
commit theft.  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on July 18, 2007, to confinement
for three years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 20, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)